DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/21 and 9/15/21 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartori et al. (US 2015/0334760 A1) in view of Rajagopal et al. (US 2017/0188391 A1) and further in view of Wei et al. (US 20160330729 A1).

receiving first information related to a resource pool for a sidelink communication (Fig. 8, step of parameters and paragraph 53, the UE receives a resource pool for communication);
receiving second information related to resources for transmitting a vehicle to everything (V2X) message (Fig. 8, step of sense D2D resource and paragraph 53-54, transmitting UE 224 receives D2D resource usage information); and 
transmitting the D2D message based on the first information and the second information (Fig. 8, step of transmit data and paragraph 57, the transmitting UE 224 transmits on the D2D resource), 
wherein the second information informs that another communication is implemented on the resource pool (Fig. 8, step of sense D2D resources and paragraph 54, resources being used by nearby UEs), and
wherein the D2D UE has a limited capability of detecting the implementation of the another communication on the D2D resource pool (Fig. 8, step of sense D2D resource on paragraph 53-54, the transmitting UE 224 having capability of detecting usage on D2D resource).
Sartori does not teach D2D can be V2X.
Rajagopal further teaches D2D can be V2X (paragraph 17).
Therefore, it would have been obvious to one skill in the art before the effective filing date of the claimed invention to include the above teachings for the purposes of enabling vehicle to communicate to other UE.

Wei further teaches wherein the second information informs that a second UE detects another communication on the resource pool, wherein the second information is originated from the second UE (Fig. 14, steps 114-115 and paragraph 130-132, the group head (claimed first UE) receives resource information from the UE (claimed second UE) or the group head (claimed second UE) sends the received resource information to other UEs (claimed first UE)).
Therefore, it would have been obvious to one skill in the art before the effective filing date of the claimed invention to include the above teachings for the purposes of ensuring emergency communication can be established.

Consider claim 12, claim 12 having similar limitations as claim 1, therefore, claim 12 is rejected for the same reasons claim 1 is rejected.
Sartori further teaches a processor coupled to the transceiver and configured to control the UE to perform operations (Fig. 9).

Consider claim 2, Sartori also teaches wherein the first UE having the limited capability of detecting the implementation of the another communication is a UE having a limited sensing capability, a UE having no sensing capability, or a UE having no reception chain dedicated to the resource pool (Fig. 8, step of sense D2D resource on 

Consider claim 3, Rajagopal further teaches wherein the first UE having the limited capability of detecting the implementation of the another communication is a Pedestrian User Equipment (P-UE) (paragraph 17, V2P).
Therefore, it would have been obvious to one skill in the art before the effective filing date of the claimed invention to include the above teachings for the purposes of enabling vehicle to communicate to P-UE.

Consider claim 4, Sartori also teaches the second information is received from the second UE or a base station (Fig. 8, step of sense D2D resource and paragraph 53-54, the D2D resource usage information is received from receiving UE 226).

Consider claim 5, Rajagopal further teaches wherein the second information comprises information indicating a type of a sidelink service which is performed on the resource pool (paragraph 124 and 128, sidelink is used for communication and notifying other UE).
Therefore, it would have been obvious to one skill in the art before the effective filing date of the claimed invention to include the above teachings for the purposes of using sidelink for direct communication between UEs.


Therefore, it would have been obvious to one skill in the art before the effective filing date of the claimed invention to include the above teachings for the purposes of ensuring emergency communication can be established.

Consider claim 8, Sartori also teaches wherein transmitting the V2X message comprises: in case that another communication is detected on the resource pool, switching a resource for transmission of the V2X message to a different resource pool, and transmitting the V2X message on the switched different resource pool (paragraph 30-31, the transmitting UE selects an available D2D resource).

Consider claim 9, Sartori also teaches wherein transmitting the V2X message on the switched different resource pool comprises: transmitting the V2X message on the switched different resource pool for a preset period of time (paragraph 31, only a short determined time is used to transmit on the available resource).

Consider claim 10, Rajagopal further teaches wherein the switched different resource pool is a subframe other than a subframe used by the first UE in a previously transmitted Transport Block (TB) (paragraph 261 and Fig. 25, cases 2 and 3, resources selected is different from the resources being used by other UE based on sensing).


Consider claim 11, Sartori also teaches wherein the resource pool comprises a V2X resource pool, a V2X carrier, a V2X channel, or a V2X band (paragraph 53, resource pool).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartori et al. (US 2015/0334760 A1) in view of Rajagopal et al. (US 2017/0188391 A1) and Wei et al. (US 20160330729 A1) and further in view of Wietfeldt et al. (US 2016/0338121 A1).
Consider claim 7, Sartori and Rajagopal do not teach wherein second the information in comprises information indicating whether or not communication based on a radio access technology (RAT) different from a RAT of V2X communication is detected on the resource pool. 
Wietfeldt further teaches wherein second the information in comprises information indicating whether or not communication based on a radio access technology (RAT) different from a RAT of V2X communication is detected on the resource pool (paragraph 5 and 11, UE selects a link based on different D2D RAT).
Therefore, it would have been obvious to one skill in the art before the effective filing date of the claimed invention to include the above teachings for the purposes of the UE being able to find the correct RAT and establish commination using the RAT.


Claims 1-5 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartori et al. (US 2015/0334760 A1) in view of Rajagopal et al. (US 2017/0188391 A1) and further in view of Kim et al. (US 9,942,879 B2).
Consider claim 1, Sartori teaches a method performed by a first user equipment (UE) in a wireless communication system (abstract), the method comprising: 
receiving first information related to a resource pool for a sidelink communication (Fig. 8, step of parameters and paragraph 53, the UE receives a resource pool for communication);
receiving second information related to resources for transmitting a vehicle to everything (V2X) message (Fig. 8, step of sense D2D resource and paragraph 53-54, transmitting UE 224 receives D2D resource usage information); and 
transmitting the D2D message based on the first information and the second information (Fig. 8, step of transmit data and paragraph 57, the transmitting UE 224 transmits on the D2D resource), 
wherein the second information informs that another communication is implemented on the resource pool (Fig. 8, step of sense D2D resources and paragraph 54, resources being used by nearby UEs), and
wherein the D2D UE has a limited capability of detecting the implementation of the another communication on the D2D resource pool (Fig. 8, step of sense D2D resource on paragraph 53-54, the transmitting UE 224 having capability of detecting usage on D2D resource).
Sartori does not teach D2D can be V2X.

Therefore, it would have been obvious to one skill in the art before the effective filing date of the claimed invention to include the above teachings for the purposes of enabling vehicle to communicate to other UE.
Sartori and Rajagopal do not teach wherein the second information informs that a second UE detects another communication on the resource pool, wherein the second information is originated from the second UE.
Kim further teaches wherein the second information informs that a second UE detects another communication on the resource pool, wherein the second information is originated from the second UE (Fig. 4, step 403 and col. 4, lines 12-32 and col. 7, lines 65-col. 8, lines 23, UE B receives scheduling assign (SA) and transmits based on the received SA).
Therefore, it would have been obvious to one skill in the art before the effective filing date of the claimed invention to include the above teachings for the purposes of avoiding resource collision.

Consider claim 12, claim 12 having similar limitations as claim 1, therefore, claim 12 is rejected for the same reasons claim 1 is rejected.
Sartori further teaches a processor coupled to the transceiver and configured to control the UE to perform operations (Fig. 9).

Consider claim 2, Sartori also teaches wherein the first UE having the limited capability of detecting the implementation of the another communication is a UE having 

Consider claim 3, Rajagopal further teaches wherein the first UE having the limited capability of detecting the implementation of the another communication is a Pedestrian User Equipment (P-UE) (paragraph 17, V2P).
Therefore, it would have been obvious to one skill in the art before the effective filing date of the claimed invention to include the above teachings for the purposes of enabling vehicle to communicate to P-UE.

Consider claim 4, Sartori also teaches the second information is received from the second UE or a base station (Fig. 8, step of sense D2D resource and paragraph 53-54, the D2D resource usage information is received from receiving UE 226).

Consider claim 5, Rajagopal further teaches wherein the second information comprises information indicating a type of a sidelink service which is performed on the resource pool (paragraph 124 and 128, sidelink is used for communication and notifying other UE).
Therefore, it would have been obvious to one skill in the art before the effective filing date of the claimed invention to include the above teachings for the purposes of using sidelink for direct communication between UEs.

Consider claim 8, Sartori also teaches wherein transmitting the V2X message comprises: in case that another communication is detected on the resource pool, switching a resource for transmission of the V2X message to a different resource pool, and transmitting the V2X message on the switched different resource pool (paragraph 30-31, the transmitting UE selects an available D2D resource).

Consider claim 9, Sartori also teaches wherein transmitting the V2X message on the switched different resource pool comprises: transmitting the V2X message on the switched different resource pool for a preset period of time (paragraph 31, only a short determined time is used to transmit on the available resource).

Consider claim 10, Rajagopal further teaches wherein the switched different resource pool is a subframe other than a subframe used by the first UE in a previously transmitted Transport Block (TB) (paragraph 261 and Fig. 25, cases 2 and 3, resources selected is different from the resources being used by other UE based on sensing).
Therefore, it would have been obvious to one skill in the art before the effective filing date of the claimed invention to include the above teachings for the purposes of avoiding interference and collision.

Consider claim 11, Sartori also teaches wherein the resource pool comprises a V2X resource pool, a V2X carrier, a V2X channel, or a V2X band (paragraph 53, resource pool).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartori et al. (US 2015/0334760 A1) in view of Rajagopal et al. (US 2017/0188391 A1) and Kim et al. (US 9,942,879 B2) and further in view of Wei et al. (US 2016/0330729 A1).
Consider claim 6, Sartori and Rajagopal do not teach wherein the second information comprises information indicating whether or not a service being performed on the resource pool is a public safety (PS) service.
Wei further teaches wherein the second information comprises information indicating whether or not a service being performed on the resource pool is a public safety (PS) service (paragraph 158, UE modifies transmit power when public safety service is determined).
Therefore, it would have been obvious to one skill in the art before the effective filing date of the claimed invention to include the above teachings for the purposes of ensuring emergency communication can be established.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartori et al. (US 2015/0334760 A1) in view of Rajagopal et al. (US 2017/0188391 A1) and Kim et al. (US 9,942,879 B2) and further in view of Wietfeldt et al. (US 2016/0338121 A1).
Consider claim 7, Sartori and Rajagopal do not teach wherein the second information comprises information indicating whether or not communication based on a radio access technology (RAT) different from a RAT of V2X communication is detected on the resource pool. 

Therefore, it would have been obvious to one skill in the art before the effective filing date of the claimed invention to include the above teachings for the purposes of the UE being able to find the correct RAT and establish commination using the RAT.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258.  The examiner can normally be reached on 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        9/16/21